U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 333-154989 ENTEST BIOMEDICAL, INC. (Exact name of small business issuer as specified in its charter) Nevada 26-3431263 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4700 Spring Street, St 203, La Mesa California, 91941 (Address of Principal Executive Offices) (Issuers telephone number) None (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x
